.       -




            Honorable M.F. Kleke                          April 12, 1939
            County Attorney
            Lee County
            Giddings, Texas
            Dear sir:                       Opinion 0-614
                                            Re: Whether a voter In a common school
                                                district trustee election must have
                                                resided in the particular school
                                                 district for six months preceding
                                                 the election.
                          We are in receipt of your letter of April '.A,1939, wherein
            you request our opinioninresponse to the following question:
                          "Does a voter, desiring to vote at a school
                 trustee election, where trustees are elected for a
                ,common School District, have to reside in the particular
    i            school district for 6 months preceding the election,
                 to be eligible to vote?"
                          Article VI, Section 2 of the 'Constitutionof Texas, pro-
            vides in part as follows:
                          "Every person subject to none of the foregoing
                 dls-qualifications,who shall have attained the age of
                 twenty-oneyears and who Shall  be a citizen &P the United
                 States and who shall have resided infhls State one year
                 next preceding an election and the last six months within
                 the dlstrlct'orcounty In which such person offers to
                 vote, shall be deemed a qualified elector; , . .'I
                          Article 2955, Revised Civil Statutes,provides in part as
            follows:
                          "Every person subject to none of the foregoing
                 dis-qualificationswho shall have attained the age of twenty
                 one years and who ~shallbe a citizen of the United States,
                 andwho shall have resided in this State one year next
                 preceding an election, and the last six months within the
                 district or county In wh.ichhe or she ofPers to vote,
                 shall be deemed a qualified elector. . . In any election
                 held only In a subdivisionof a county for the purpose
                 of determiningany local question or propositionaffecting
                 only such subdivisionof the county, then in addition to
                 the foregoing qualifications,the voter must have resided
                 In said couaty for six months next preceding such election
                 . . . . . .
L       .




            Hon. N.F. Kieke, April 12, 1939, Page 2                     o-614


                          Although not necessary to the-decisionin that case, it
            was indicated in Little v. State, 12 S.W. gbb, that the court was of
            the opinion that the word "district"as used in the foregoing constitu-
            tional provisionmeant a district wh~lchincludes counties, such as a
            congressionaldistrict, senatorialdistrict or representativedistrict,
            rather than a district which 1s formed within the boundaries of a given
            county, such as a school district.
                          In the case of Warren v. Robinson, 32 S.W. (2) 871, it
            was held that in a road district election six months residence on the
            part of a voter in such subdivisionwas not required under Article 2955.
            While that opinion was based largely upon th.esecond quoted sentence above
            from Article 2955, we believe that such case would be controllingin the
            situationwhich you present to us whether the sch.001district be regarded
            as a subdivisionof a county or not: If the term "district",as used in
            Article VI, Section 2 of the Constitution,should be ConstrUed to mean
            that a voter Should be required to reside for the last six months within
            a school district than we believe that it would likewise have to be
            construed to require residence in a road district for such six months,
            Irrespectiveof statute. There Is no provision anywhere that in either
            instance the voter should have resided for six months in the district
            In which he presents himself to vote.
                          Our answer to your question, therefore, is a negative
     ,-~.   one.
    !’ ‘)                                        Yours   very truly,
                                                 ATTORNEYGERERAL OFTEXAS

                                                 By s/ Glenn R. Lewis
                                                       AsSiStaIlt
            GRL:N:wc

            APPROVED .
            s/GERALDC.illANN
            AT!L’ORNEY GFXERAL OF TEXAS